

115 HR 787 IH: Streamlined and Improved Methods at Polling Locations and Early (SIMPLE) Voting Act of 2017
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 787IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. Cohen (for himself, Mr. Cummings, Mr. Garamendi, Mr. Grijalva, Ms. Kaptur, Mr. Meeks, Ms. Moore, Ms. Norton, Ms. Wasserman Schultz, Mr. Deutch, Mr. Ellison, Ms. Eddie Bernice Johnson of Texas, Mr. Veasey, Mr. Pocan, Mr. Takano, Mr. McGovern, and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to promote early voting in elections for Federal office
			 and to prevent unreasonable waiting times for voters at polling places
			 used in such elections, and for other purposes.
	
 1.Short titleThis Act may be cited as the Streamlined and Improved Methods at Polling Locations and Early (SIMPLE) Voting Act of 2017. 2.Minimum requirements for early voting and for reducing waiting times for voters in federal elections (a)Requirements for States (1)In generalSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—
 (A)by redesignating sections 304 and 305 as sections 306 and 307; and (B)by inserting after section 303 the following new sections:
						
							304.Early voting
 (a)In generalEach State shall allow individuals to vote in an election for Federal office on each day occurring during the 15-day period which ends on the second day immediately preceding the date of the election, in the same manner as voting is allowed on such date.
 (b)Minimum early voting requirementsEach polling place which allows voting prior to the date of a Federal election pursuant to subsection (a) shall—
 (1)allow such voting for not less than 10 hours on each day; and (2)have uniform hours each day for which such voting occurs.
 (c)Location of polling places near public transportationTo the greatest extent practicable, a State shall ensure that each polling place which allows voting prior to the date of a Federal election pursuant to subsection (a) is located within reasonable walking distance of a stop on a public transportation route.
								(d)Standards
 (1)In generalThe Commission shall issue standards for the administration of voting prior to the date scheduled for a Federal election. Such standards shall include the nondiscriminatory geographic placement of polling places at which such voting occurs.
 (2)DeviationThe standards described in paragraph (1) shall permit States, upon providing adequate public notice, to deviate from any requirement in the case of unforeseen circumstances such as a natural disaster, terrorist attack, or a change in voter turnout.
 (e)Effective dateThis section shall apply with respect to elections held on or after January 1, 2018. 305.Preventing unreasonable waiting times for voters (a)Preventing unreasonable waiting times (1)In generalEach State shall provide a sufficient number of voting systems, poll workers, and other election resources (including physical resources) at a polling place used in any election for Federal office, including a polling place at which individuals may cast ballots prior to the date of the election, to ensure—
 (A)a fair and equitable waiting time for all voters in the State; and (B)that no individual will be required to wait longer than one hour to cast a ballot at the polling place.
 (2)CriteriaIn determining the number of voting systems, poll workers, and other election resources provided at a polling place for purposes of paragraph (1), the State shall take into account the following factors:
 (A)The voting age population. (B)Voter turnout in past elections.
 (C)The number of voters registered. (D)The number of voters who have registered since the most recent Federal election.
 (E)Census data for the population served by the polling place, such as the proportion of the voting age population who are under 25 years of age or who are naturalized citizens.
 (F)The needs and numbers of voters with disabilities and voters with limited English proficiency. (G)The type of voting systems used.
 (H)The length and complexity of initiatives, referenda, and other questions on the ballot. (I)Such other factors, including relevant demographic factors relating to the population served by the polling place, as the State considers appropriate.
 (3)GuidelinesNot later than 180 days after the date of the enactment of this section, the Commission shall establish and publish guidelines to assist States in meeting the requirements of this subsection.
 (4)Rule of constructionNothing in this subsection may be construed to authorize a State to meet the requirements of this subsection by closing any polling place, prohibiting an individual from entering a line at a polling place, or refusing to permit an individual who has arrived at a polling place prior to closing time from voting at the polling place.
									(b)Development and implementation of contingency plans
 (1)In generalEach State shall develop, and implement to the greatest extent practicable, a contingency plan under which the State shall provide additional poll workers, machines, ballots, and other equipment and supplies (as the case may be) on the date of the election to any polling place used in an election for Federal office, including a polling place at which individuals may cast ballots prior to the date of the election, at which waiting times exceed one hour.
 (2)Approval of plan by CommissionThe State shall ensure that the contingency plan developed under paragraph (1) is approved by the Commission prior to the date of the election involved, in accordance with such procedures as the Commission may establish.
 (c)Effective dateThis section shall apply with respect to elections held on or after January 1, 2018.. (2)Clerical amendmentThe table of contents of such Act is amended—
 (A)by redesignating the items relating to sections 304 and 305 as relating to sections 306 and 307; and
 (B)by inserting after the item relating to section 303 the following new items:   Sec. 304. Early voting.  Sec. 305. Preventing unreasonable waiting times for voters.. (b)Report by election assistance commissionNot later than June 30 of each odd-numbered year, the Election Assistance Commission shall submit to Congress a report assessing the impact of sections 304 and 305 of the Help America Vote Act of 2002 (as added by subsection (a)) on the administration of elections for Federal office during the preceding 2-year period, and shall include in the report such recommendations as the Commission considers appropriate.
			(c)No effect on authority of state To provide for longer periods of early voting or greater amount of
 resources at polling placesNothing in this section or in any amendment made by this section may be construed to prohibit a State, with respect to any election for Federal office—
 (1)from providing (in an equitable and nondiscriminatory manner) a longer period for early voting than the minimum period required under section 304 of the Help America Vote Act of 2002 (as added by subsection (a)); or
 (2)from providing (in an equitable and nondiscriminatory manner) a greater number of systems, poll workers, and other election resources at any polling place than the minimum number required under section 305 of such Act (as added by subsection (a)).
				3.Requirements for counting provisional ballots; establishment of uniform and nondiscriminatory
			 standards
 (a)In generalSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082) is amended— (1)by redesignating subsection (d) as subsection (f); and
 (2)by inserting after subsection (c) the following new subsections:  (d)Statewide counting of provisional ballots (1)In generalFor purposes of subsection (a)(4), notwithstanding the precinct or polling place at which a provisional ballot is cast within the State, the appropriate election official shall count each vote on such ballot for each election in which the individual who cast such ballot is eligible to vote.
 (2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2018. (e)Uniform and nondiscriminatory standards (1)In generalConsistent with the requirements of this section, each State shall establish uniform and nondiscriminatory standards for the issuance, handling, and counting of provisional ballots.
 (2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2018.. (b)Conforming amendmentSection 302(f) of such Act (52 U.S.C. 21082(f)), as redesignated by subsection (a), is amended by striking Each State and inserting Except as provided in subsections (d)(2) and (e)(2), each State.
			4.Availability of civil penalties and private rights of action to enforce Help America Vote Act of
			 2002
 (a)Availability of civil penalties and private rights of actionSection 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended to read as follows:  401.Enforcement (a)Action by Attorney General (1)In generalThe Attorney General may bring a civil action against any State or jurisdiction in an appropriate United States District Court for such declaratory and injunctive relief (including a temporary restraining order, a permanent or temporary injunction, or other order) as may be necessary to carry out the requirements of subtitle A of title III.
 (2)Assessment of civil money penaltyIn a civil action brought under paragraph (1), if the court finds that the State or jurisdiction violated any provision of subtitle A of title III, it may, to vindicate the public interest, assess a civil penalty against the State or jurisdiction—
 (A)in an amount not to exceed $110,000 for each such violation, in the case of a first violation; or (B)in an amount not to exceed $220,000 for each such violation, for any subsequent violation.
 (3)InterventionUpon timely application, a person aggrieved by a violation of subtitle A of title III with respect to which a civil action is commenced under paragraph (1) may intervene in such action, and may obtain such appropriate relief as the person could obtain in a civil action under subsection (b) with respect to that violation, along with costs and a reasonable attorney fee.
 (4)Report to CongressNot later than December 31 of each year, the Attorney General shall submit to Congress an annual report on any civil action brought under paragraph (1) during the preceding year.
							(b)Private right of action
 (1)AvailabilityA person who is aggrieved by a State's or jurisdiction’s violation of subtitle A of title III may bring a civil action in an appropriate United States District Court for such declaratory or injunctive relief as may be necessary to carry out the requirements of such subtitle.
 (2)Costs and attorney feesThe court may award to a person aggrieved by a violation of subtitle A of title III who prevails in an action brought under paragraph (1) the costs of the action, including a reasonable attorney fee..
 (b)Clerical amendmentThe table of contents of such Act is amended by amending the item relating to section 401 to read as follows:
				
					
						Sec. 401. Enforcement..
 (c)Effective dateThe amendments made by this section shall apply with respect to violations alleged to have occurred on or after the date of the enactment of this Act.
			